       Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 1 of 28 PageID: 1



                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEW JERSEY

 WILLIAM WILSON, on behalf of                    Civil Action No. ______________
 himself and all others similarly situated,

                           Plaintiff,            CLASS ACTION COMPLAINT FOR BREACH
                                                 OF FIDUCIARY DUTIES AND VIOLATIONS
                 vs.                             OF SECTIONS 14(a) AND 20(a) OF THE
                                                 SECURITIES EXCHANGE ACT OF 1934
 FOAMIX PHARMACEUTICALS LTD.,
 STANLEY HIRSCH, STANLEY STERN,
 REX BRIGHT, ANNA KAZANCHYAN,                    JURY TRIAL DEMANDED
 TONY BRUNO, DAVID DOMZALSKI,
 AARON SCHWARTZ, SHARON
 BARBARI, MENLO THERAPEUTICS
 INC., and MENLO MERGER SUB,

                           Defendants.


       Plaintiff, William Wilson (“Plaintiff”), by his attorneys, on behalf of himself and those

similarly situated, files this action against the defendants, and alleges upon information and belief,

except for those allegations that pertain to him, which are alleged upon personal knowledge, as

follows:

                                 SUMMARY OF THE ACTION
       1.      Plaintiff brings this stockholder class action on behalf of himself and all other

public stockholders of Foamix Pharmaceuticals Ltd. (“Foamix” or the “Company”), against
Foamix and the Company’s Board of Directors (the “Board” or the “Individual Defendants,”

collectively with the Company, the “Defendants”), Menlo Therapeutics Inc., and Menlo Merger

Sub (“Menlo”), for violations of Sections 14(a) and 20(a) of the Securities and Exchange Act of

1934 (the “Exchange Act”) and breaches of fiduciary duty as a result of Defendants’ efforts to sell

the Company to Menlo Therapeutics Inc. (“Parent”), and Menlo Merger Sub (“Merger Sub,”

collectively with Parent, “Menlo”) as a result of an unfair process for an unfair price, and to enjoin

an upcoming stockholder vote on a proposed stock-for-stock transaction equal to 0.5924 shares of
Menlo Common Stock or a contingent stock right (the “Proposed Transaction”).




                                           -1-
                                 CLASS ACTION COMPLAINT
       Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 2 of 28 PageID: 2



       2.       The terms of the Proposed Transaction were memorialized in a November 10, 2019,

filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

Agreement, Foamix will become an indirect wholly-owned subsidiary of Menlo, and Foamix

stockholders will receive 0.5924 of a share of Menlo common stock and a contingent stock right

(“CSR”).

       3.       Thereafter, on December 4, 2019, Defendants filed a Registration Statement on

Form S-4 (“Registration Statement”) with the SEC in support of the Proposed Transaction.

       4.       Notably, the Proposed Transaction is unfair and undervalued for a number of

reasons. Significantly, the Registration Statement describes an insufficient process in which the

only end goal was a sale to the Menlo. Such a sales process, or lack thereof, clearly indicates that

the interests of the common stockholders of Foamix was not of overriding concern to the Individual

Defendants.

       5.       In approving the Proposed Transaction, the Individual Defendants have breached

their fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to

sell Foamix without first taking steps to ensure that Plaintiff and Class members (defined below)

would obtain adequate, fair and maximum consideration under the circumstances; and (ii)

engineering the Proposed Transaction to benefit themselves and/or Menlo without regard for
Foamix public stockholders. Accordingly, this action seeks to enjoin the Proposed Transaction

and compel the Individual Defendants to properly exercise their fiduciary duties to Foamix

stockholders.

       6.       Next, it appears as though the Individual Defendants have entered into the Proposed

Transaction to procure for themselves and senior management of the Company significant and

immediate benefits with no thought to the Company’s public stockholders. For instance, pursuant

to the terms of the Merger Agreement, upon the consummation of the Proposed Transaction,

Company Board Members and executive officers will be able to exchange all Company equity
awards for the merger consideration.



                                           -2-
                                 CLASS ACTION COMPLAINT
      Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 3 of 28 PageID: 3



       7.      Finally, in violation of sections 14(a) and 20(a) of the Securities and Exchange Act

of 1934 (the “Exchange Act”) and their fiduciary duties, Defendants caused to be filed the

materially deficient Registration Statement on December 4, 2019 with the SEC in an effort to

solicit stockholders to vote their Foamix shares in favor of the Proposed Transaction. The

Registration Statement is materially deficient and deprives Foamix stockholders of the information

they need to make an intelligent, informed and rational decision of whether to tender their shares

in favor of the Proposed Transaction. As detailed below, the Registration Statement omits and/or

misrepresents material information concerning, among other things: (a) the Company’s financial

projections; (b) the sales process of the Company; and (b) the data and inputs underlying the

financial valuation analyses that purport to support the fairness opinions provided by the

Company’s financial advisor, Barclay Bank PLC (“Barclays”).

       8.      Absent judicial intervention, the Proposed Transaction will be consummated,

resulting in irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed

Transaction or, in the event the Proposed Transaction is consummated, to recover damages

resulting from violation of the federal securities laws by Defendants.

                                            PARTIES
       9.      Plaintiff is a citizen of Texas and, at all times relevant hereto, has been a Foamix

stockholder.
       10.     Defendant Foamix is a specialty pharmaceutical company in the United States and

internationally. The company focused on the development and commercialization of innovative

therapies in dermatology. On October 18, 2019, the U.S. Food and Drug Administration (“FDA”)

approved Foamix’s first drug product, AMZEEQ (minocycline) topical foam, 4%, formerly known

as FMX101, a once-daily topical antibiotic for the treatment of inflammatory lesions of non-

nodular moderate to severe acne vulgaris in patients 9 years of age and older. Foamix is also

developing a product candidate, FMX103 (minocycline) topical foam, 1.5%, for the treatment of

moderate-to-severe papulopustular rosacea in adults. Foamix is incorporated under the laws of
Israel and has its principal U.S. place of business at 520 U.S. Highway 22, Suite 204, Bridgewater,



                                           -3-
                                 CLASS ACTION COMPLAINT
       Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 4 of 28 PageID: 4



New Jersey 08807. Shares of Foamix common stock are traded on the NasdaqGS under the symbol

“FOMX.”

        11.     Defendant Dr. Stanley Hirsch (“Hirsch") has been a Director of the Company at all

relevant times. In addition, Hirsch serves as the Chairman of the Company Board and is a member

of the Nominating and Corporate Governance Committee.

        12.     Defendant Stanley Stern ("Stern") has been a director of the Company at all

relevant times. In addition, Stern serves as the Company’s Chairman of the Audit Committee and

a member of the Nominating and Corporate Governance and Compensation Committees.

        13.     Defendant Rex Bright ("Bright") has been a director of the Company at all

relevant times. In addition, Stern serves as the Company’s Chairman of the Compensation

Committee and a member of the Nominating and Corporate Governance and Audit Committees.

        14.     Defendant Dr. Anna Kazanchyan ("Kazanchyan") has been a director of the

Company at all relevant times. In addition, Kazanchyan serves a member of the Compensation

Committee.

        15.     Defendant Tony Bruno ("Bruno") has been a director of the Company since

November 2018. In addition, Bruno serves a member of the Compensation Committee.

        16.     Defendant David Domzalski ("Domzalski") has been a director of the Company

since January 2018. In addition, Domzalski serves as the Chief Executive Officer (“CEO”) of
Company.

        17.     Defendant Dr. Aaron Schwartz (“Schwartz”) has been a director of the Company

at all relevant times.

        18.     Defendant Sharon Barbari (“Murray”) has been a director of the Company since

January 2019. In addition, Barbari serves a member of the Audit Committee.

        19.     Defendants identified in ¶¶ 11 - 18 are collectively referred to as the “Individual

Defendants.”

        20.     Defendant Menlo is a late-stage biopharmaceutical company in the United States
and internationally. The company is focused on the development and commercialization of



                                           -4-
                                 CLASS ACTION COMPLAINT
       Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 5 of 28 PageID: 5



serlopitant for the treatment of pruritus, or itch, associated with various conditions such as prurigo

nodularis, or PN, psoriasis and chronic pruritus of unknown origin, or CPUO.                Menlo is

incorporated under the laws of the State of Delaware and has its principal place of business at 200

Cardinal Way, 2nd Floor, Redwood City, CA 94063. Shares of Menlo common stock are traded

on the NasdaqGS under the symbol “MNLO.”

        21.     Defendant Merger Sub is a wholly owned subsidiary of Parent created to effectuate

the Proposed Transaction.

                                  JURISDICTION AND VENUE
        22.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have.

        23.     Personal jurisdiction exists over each defendant either because the defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Menlo has

its principal place of business is located in this District, and each of the Individual Defendants, as

Company officers or directors, has extensive contacts within this District.

                                CLASS ACTION ALLEGATIONS
        25.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and on behalf of the stockholders of Foamix common stock who are being and will

be harmed by Defendants’ actions described herein (the “Class”). The Class specifically excludes




                                            -5-
                                  CLASS ACTION COMPLAINT
      Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 6 of 28 PageID: 6



Defendants herein, and any person, firm, trust, corporation or other entity related to, or affiliated

with, any of the Defendants.
       26.     This action is properly maintainable as a class action because:

               a. The Class is so numerous that joinder of all members is impracticable.

                   According to the most recent 10Q regarding Q3 financial results, as of

                   November 4, 2019, there were over 61 million shares of Foamix common stock

                   outstanding. The actual number of public stockholders of Foamix will be

                   ascertained through discovery;

               b. There are questions of law and fact which are common to the Class, including

                   inter alia, the following:

                       i. Whether Defendants have violated the federal securities laws;

                       ii. Whether Defendants made material misrepresentations and/or omitted

                           material facts in the Registration Statement; and

                      iii. Whether Plaintiff and the other members of the Class have and will

                           continue to suffer irreparable injury if the Proposed Transaction is

                           consummated.
               c. Plaintiff is an adequate representative of the Class, has retained competent

                   counsel experienced in litigation of this nature and will fairly and adequately

                   protect the interests of the Class;

               d. Plaintiff’s claims are typical of the claims of the other members of the Class

                   and Plaintiff does not have any interests adverse to the Class;

               e. The prosecution of separate actions by individual members of the Class would

                   create a risk of inconsistent or varying adjudications with respect to individual

                   members of the Class which would establish incompatible standards of conduct

                   for the party opposing the Class;




                                           -6-
                                 CLASS ACTION COMPLAINT
       Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 7 of 28 PageID: 7



               f. Plaintiff anticipates that there will be no difficulty in the management of this

                   litigation and, thus, a class action is superior to other available methods for the

                   fair and efficient adjudication of this controversy; and

               g. Defendants have acted on grounds generally applicable to the Class with respect

                   to the matters complained of herein, thereby making appropriate the relief

                   sought herein with respect to the Class as a whole.

               THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES

       27.     By reason of the Individual Defendants’ positions with the Company as officers

and/or directors, said individuals are in a fiduciary relationship with Foamix and owe the Company

the duties of due care, loyalty, and good faith.

       28.     By virtue of their positions as directors and/or officers of Foamix, the Individual

Defendants, at all relevant times, had the power to control and influence, and did control and

influence and cause Foamix to engage in the practices complained of herein.

       29.     Each of the Individual Defendants are required to act with due care, loyalty, good

faith and in the best interests of the Company. To diligently comply with these duties, directors

of a corporation must:

               a. act with the requisite diligence and due care that is reasonable under the
                   circumstances;

               b. act in the best interest of the company;

               c. use reasonable means to obtain material information relating to a given

                   action or decision;

               d. refrain from acts involving conflicts of interest between the fulfillment

                   of their roles in the company and the fulfillment of any other roles or

                   their personal affairs;




                                           -7-
                                 CLASS ACTION COMPLAINT
      Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 8 of 28 PageID: 8



               e. avoid competing against the company or exploiting any business

                    opportunities of the company for their own benefit, or the benefit of

                    others; and

               f. disclose to the Company all information and documents relating to the

                    company’s affairs that they received by virtue of their positions in the

                    company.

       30.     In accordance with their duties of loyalty and good faith, the Individual

Defendants, as directors and/or officers of Foamix, are obligated to refrain from:

               a.       participating in any transaction where the directors’ or officers’

               loyalties are divided;

               b.       participating in any transaction where the directors or officers are

               entitled to receive personal financial benefit not equally shared by the

               Company or its public stockholders; and/or

               c.       unjustly enriching themselves at the expense or to the detriment of

               the Company or its stockholders.

       31.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

owe to Foamix, Plaintiff and the other public stockholders of Foamix, including their duties of
loyalty, good faith, and due care.

       32.     As a result of the Individual Defendants’ divided loyalties, Plaintiff and Class

members will not receive adequate, fair or maximum value for their Foamix common stock in the

Proposed Transaction.

                                  SUBSTANTIVE ALLEGATIONS
Company Background

       33.     Foamix provides pharmaceutical advancements primarily in dermatology in the

United States and internationally.




                                             -8-
                                   CLASS ACTION COMPLAINT
       Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 9 of 28 PageID: 9



        34.     The Company’s portfolio comprises AMZEEQ (minocycline) topical foam, a once-

daily topical antibiotic for the treatment of inflammatory lesions of non-nodular moderate to severe

acne vulgaris in patients 9 years of age and older. Foamix is also developing a product candidate,

FMX103 (minocycline) topical foam, 1.5%, for the treatment of moderate-to-severe

papulopustular rosacea in adults.

        35.     Foamix has developed a platform, Molecule Stabilizing Technology (“MST”) to

help analyze and reengineer topical innovation. Both the AMZEEQ and FMX103 products were

developed using the MST platform.

        36.     The Company does not have any products available for purchase at this time. In

October 2019, Company received FDA approval for their AMZEEQ product and subsequently

entered into a manufacturing and supply agreements with ASM Aerosol-Service AG.

        37.     The Company’s recent financial performance indicated no revenue from the sales

of any of their products. In their September 30, 2019 press release announcing its Q3 financial

results, Company mentioned that they are currently engaged in pre-launch sales and marketing

planning activities and other pre-commercialization efforts in order to support the

commercialization of AMZEEQ in the United States. Regarding the future of the Company, the

press release noted that, “We anticipate that with our existing cash and investments, along with

funds that we may be entitled to receive under the Credit Agreement and our 2020 estimated
revenues, will be able to fund our planned operating expenses and capital expenditure requirements

into the first quarter of 2021.”




                                             -9-
                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 10 of 28 PageID: 10



       38.     On September 4, 2019, Foamix announced that the U.S. Patent and Trademark

Office issued U.S. Patent No. 10,398,641, covering a method related to the use and topical

administration of certain minocycline formulations once-daily for at least seven consecutive days

for the treatment of acne vulgaris within middle adolescence. This newly issued patent, which

expires in September 2037, is the latest U.S. patent to be issued to the Company in connection

with their drug development programs, and provides additional coverage for AMZEEQ.

       39.     Speaking on the positive outlook, CEO Defendant Domzalski stated in the

Company’s Q2 Press Release on August 7, 2019, “Combined with our current cash position, we

believe these investments, along with the future access to capital which these transactions provide,

will allow us to fund the commercial launches of FMX101 and FMX103, pending FDA approval

of these products.”

       40.     Based upon the positive outlook and emphasis on research and investment in their

products recently, the Company is likely to have tremendous future success and should command

a much higher consideration than the diluted amount contained within the Proposed Transaction.

       41.     Despite this upward trajectory, the Individual Defendants have caused Foamix to

enter into the Proposed Transaction for insufficient consideration.

The Proposed Transaction

       42.     On November 11, 2019, Menlo and Foamix issued a press release announcing the
Proposed Transaction. The press release stated, in relevant part:
       REHOVOT, Israel and BRIDGEWATER,               N.J. and REDWOOD           CITY,
       Calif., Nov. 11, 2019 (GLOBE NEWSWIRE) -- Foamix Pharmaceuticals
       Ltd. (Nasdaq: FOMX ) (“Foamix”) and Menlo Therapeutics Inc. (Nasdaq: MNLO)
       (“Menlo”) today announced that they have signed a definitive merger agreement to
       create a combined biopharmaceutical company focused on the commercialization
       and development of therapeutics to serve patients in the dermatology space. The
       Boards of Directors of both Foamix and Menlo have unanimously approved the
       transaction.
       The combined company will have a diversified portfolio including an approved
       product and three late-stage product candidates focused on dermatologic
       indications.




                                          - 10 -
                                 CLASS ACTION COMPLAINT
    Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 11 of 28 PageID: 11



     Foamix recently received FDA approval for AMZEEQTM (minocycline) topical
     foam, 4%, for the treatment of inflammatory lesions of non-nodular moderate-to-
     severe acne vulgaris in adults and pediatric patients 9 years of age and older.
     AMZEEQTM is the first topical formulation of minocycline. Foamix is finalizing
     the implementation of the commercial infrastructure in preparation for a U.S.
     commercial launch anticipated in January 2020.
     Foamix recently submitted a New Drug Application to the U.S. Food and Drug
     Administration (FDA) for FMX103 (minocycline) topical foam, for the treatment
     of moderate-to-severe papulopustular rosacea. The FDA set a Prescription Drug
     User Fee Act action date of June 2nd, 2020. If approved, FMX103 would be the
     first minocycline product available for rosacea patients. Foamix is also conducting
     a Phase II trial for FCD105, a topical combination foam of minocycline and
     adapalene, currently being evaluated for the treatment of moderate-to-severe acne
     vulgaris.
     Menlo’s lead late stage product candidate, serlopitant, is being developed as a novel
     treatment for pruritus (itch). Two Phase III clinical trials of serlopitant for the
     treatment of pruritus associated with prurigo nodularis (“PN”) are fully enrolled,
     with results expected in March or April 2020. Serlopitant has received
     Breakthrough Therapy Designation by the FDA for the treatment of pruritus
     associated with PN and has the potential to be the first approved therapy for this
     indication. Serlopitant is also being evaluated for chronic pruritus of unknown
     origin (“CPUO”), currently in Phase II clinical trials, and for pruritus associated
     with psoriasis, which had positive Phase II data.
     The combined company has a compelling product portfolio and late-stage
     pipeline. There are multiple near-term milestones:
    Commercial launch of AMZEEQTM anticipated in January 2020
    Phase II clinical trial results for serlopitant for the treatment of CPUO in January
     or February 2020
    Phase III clinical trial results in the U.S. and Europe for serlopitant for the treatment
     of pruritus in PN in March or April 2020
    FMX103 PDUFA action date of June 2, 2020
    Phase II clinical trial results for FCD105 for treatment of moderate to severe acne
     with top-line data expected in mid-2020
    NDA submission, assuming Phase III success for serlopitant for the treatment of
     pruritus in PN, in H2 2020
     Rationale for the Transaction
     The rationale for this transaction is to create value for the combined shareholders
     of Foamix and Menlo that can be more advantageous together than separately
     through several synergies:




                                        - 11 -
                               CLASS ACTION COMPLAINT
    Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 12 of 28 PageID: 12



    Commercial leverage: Foamix’s dermatology sales and marketing organization can
     more effectively launch Menlo’s near-term potential breakthrough product for
     pruritus associated with PN
    Cost savings: by utilizing Foamix’s commercial organization and G&A
     infrastructure, the companies could save approximately $50 million per year versus
     the stand-alone estimated duplicate organization costs in future years
    Reduced financing need: the combined cash from the companies provides runway
     through H1 2021
    Creates a leading dermatology company with multiple products
     Transaction Details
     The transaction is structured as a stock-for-stock exchange, enabling the Foamix
     and Menlo shareholders to share in the upside advantages of combining the
     companies. Recognizing the near term data coming from Menlo’s Phase III trials
     in PN, the transaction accounts for the data outcomes by providing a premium to
     Menlo in the event that both trials are successful, while creating a mechanism to
     provide more shares to Foamix shareholders to provide downside adjustment if one
     or both PN trials do not hit their primary endpoint.
     Under the terms of the merger agreement, each share of Foamix stock will be
     exchanged for 0.5924 of a share of Menlo common stock and a contingent stock
     right (“CSR”). The exchange ratio (prior to any adjustment through the CSR)
     implies a 18% premium to Menlo shareholders based upon the 10-day average
     volume weighted trading price for each company. Foamix shareholders will own
     approximately 59% of the combined company and Menlo shareholders will own
     approximately 41% on a pro forma, fully diluted basis, giving effect to all dilutive
     stock options at the time of announcement, units and warrants but without taking
     into account any adjustment to the exchange ratio or through the CSR. The
     exchange ratio or CSR may result in the delivery of additional shares of Menlo
     common stock to Foamix shareholders dependent upon the Phase III trial results
     for serlopitant for the treatment of pruritus in PN. There are certain adjustments to
     the ownership levels for each company’s shareholders as follows that result from
     an adjustment to the exchange ratio under the Merger Agreement prior to closing
     or post-closing through the issuance of CSRs to Foamix shareholders:
    If one of the Phase III PN trials fails to meet its primary endpoint at or before May
     31, 2020, Foamix shareholders will receive an additional 0.6815 of a share of
     Menlo common stock for each Foamix share, increasing pro forma ownership of
     the combined company by Foamix shareholders to 76%
    If both Phase III PN trials fail to meet their primary endpoints at or before May 31,
     2020, Foamix shareholders will receive 1.2082 additional Menlo shares for each
     Foamix share, increasing pro forma ownership of the combined company by
     Foamix shareholders to 82%




                                       - 12 -
                              CLASS ACTION COMPLAINT
    Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 13 of 28 PageID: 13



    If both the Phase III PN trials are successful with results announced by May 31,
     2020, then no additional Menlo shares will be issued to Foamix shareholders and
     pro forma ownership by Foamix shareholders will remain 59%
    In the event that the results of the Phase III PN trials are received prior to closing
     (or if the results of neither trial has been announced by May 31, 2020 and the
     closing occurs thereafter), then the exchange ratio will be amended based on the
     clinical trial results and no CSRs will be issued.
     The adjustments to ownership levels were designed with the intent of providing
     protection to Foamix shareholders in the event that either of these important
     serlopitant clinical trials were not successful. To the extent the CSRs are issued,
     they will not be registered or separately tradeable, and there will be restrictions on
     their transfer.
     The combined company will be led by David Domzalski, CEO of Foamix and
     headquartered in New Jersey. The board of the combined company will consist of
     five members designated by Foamix (including Mr. Domzalski) and two members
     designated by Menlo (including Steve Basta, its CEO).
     The transaction is subject to approval of the merger by Foamix shareholders,
     approval of the share issuance to Foamix shareholders by Menlo stockholders, as
     well as regulatory approvals and satisfaction of other customary closing
     conditions. Certain significant shareholders of Foamix and Menlo, together with
     the CEOs of both companies, have entered into agreements, whereby they have
     agreed to vote the shares they hold at the time of the shareholder meeting in favor
     of the merger and/or share issuance (subject to limited exceptions). The transaction
     is expected to be completed in late Q1/early Q2 of 2020.
     Combination Creates a Differentiated Dermatology-Focused Company
     The combination of the two companies is expected to capitalize on the collective
     skills sets, internal expertise and combined assets to create a comprehensive and
     more scaled biopharmaceutical company focused on dermatology. Foamix’s
     mission is to improve the lives of patients by developing and commercializing
     proprietary, innovative and differentiated drugs in dermatology, and plans to
     leverage its infrastructure to efficiently commercialize a portfolio of products while
     continuing to develop new therapies.
     Foamix is currently developing the commercial infrastructure to support the
     upcoming U.S. commercial launch of AMZEEQTM anticipated in January 2020.
     The initial launch intends to focus on 6,000 high-prescribing dermatologists. The
     commercialization plans for FMX103 and serlopitant for pruritus associated with
     PN, if approved, will utilize the established sales force and commercial
     infrastructure for AMZEEQTM requiring minimal additional investment.
     David Domzalski, Foamix Chief Executive Officer, said: “The combination of
     Menlo with Foamix accelerates our progression in becoming a leading
     dermatology-focused company with several late-stage assets that can leverage the
     commercialization infrastructure we are building to support the launch of


                                       - 13 -
                              CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 14 of 28 PageID: 14



       AMZEEQTM. Serlopitant for pruritus associated with PN represents a breakthrough
       therapy for a dermatologic condition with no currently approved treatment options.
       Further, Foamix’s drug development platform will continue to bring novel
       dermatology product candidates into the clinic, including FCD105, which recently
       began enrollment in its Phase II trial. The combined company will look to continue
       developing products that will leverage the existing infrastructure. We are excited
       about the momentum our company has now, and want to thank our employees and
       partners for their hard work and deep commitment as we enter this next phase.”
       Steve Basta, Menlo Chief Executive Officer, said: “Our goal with this merger is to
       maximize value by developing and commercializing our assets in the context of a
       broader dermatology franchise. A combination with Foamix will help de-risk and
       accelerate serlopitant’s commercial launch, assuming approval. The Foamix
       management team also brings extensive R&D and commercial expertise, having
       developed two novel topical therapies for acne and rosacea at Foamix, and also in
       leading the successful commercial launches of several dermatology products prior
       to Foamix. We are excited about what these two companies can accomplish
       together.”
       The combined company is expected to have sufficient cash to support its
       operational plans through the first half of 2021.
       Barclays acted as exclusive financial advisor to Foamix. Skadden, Arps, Slate,
       Meagher & Flom, LLP and Meitar, Liquornik, Geva, Leeshem and Tal acted as
       Foamix’s legal counsel in connection with the transaction. Guggenheim Securities,
       LLC acted as exclusive financial advisor to Menlo. Latham & Watkins LLP and
       Herzog, Fox & Neeman acted as Menlo’s legal counsel in connection with the
       transaction.

The Inadequate Merger Consideration

       43.     Significantly, the Company’s financial prospects, opportunities for future growth,
and synergies with Menlo establish the inadequacy of the merger consideration.

       44.     First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

consideration how the Company is performing, considering key financial improvements of the

Company in recent years.

       45.     Significantly, Menlo’s stock price has dropped markedly since the announcement,

from $5.22 to $4.36 on December 13, 2019. As a result, the exchange ratio that drives the valuation
has caused an over 15% drop in the value of the Proposed Transaction, with Foamix stockholders



                                         - 14 -
                                CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 15 of 28 PageID: 15



to receive only $2.58 per share if the deal had closed as of December 13, 2019. The day before the

Proposed Transaction was announced, Foamix shares closed at $4.34. Even as of the date of the

announcement, Foamix shares closed at $3.48, significantly above the $2.79 it closed at on

December 13, 2019 – all driven by the dropping valuation of Menlo.

       46.     Moreover, the Proposed Transaction represents a significant synergistic benefit to

Menlo, particularly in the dermatology pharmaceuticals arena. Reza Ganjavi, a successful finance

professional, mentioned on his blog regarding the merger that the synergistic value of the deal is

highlighted by the sales force, launch infrastructure, and Foamix CEO David Domzalski. Ganjavi

added that the combination of Foamix and Menlo is stronger together than each company on their

own. Menlo’s CEO, Steve Basta, noted in their press release announcing the merger on November

11, 2019, that “Our goal with this merger is to maximize value by developing and commercializing

our assets in the context of a broader dermatology franchise. A combination with Foamix will help

de-risk and accelerate serlopitant’s commercial launch, assuming approval. The Foamix

management team also brings extensive R&D and commercial expertise, having developed two

novel topical therapies for acne and rosacea at Foamix, and also in leading the successful

commercial launches of several dermatology products prior to Foamix.”

       47.     As a result, Menlo and Foamix’s similar investment and portfolio products and

experienced board members, exemplify the significant synergistic benefits to Menlo and further
raise the stakes as to why Menlo did not pay more for the Company. Clearly, while the deal will

be beneficial to Menlo, it comes at great expense to Plaintiff and other public stockholders of the

Company.

       48.     It is clear from these statements and the facts set forth herein that this deal is

designed to maximize benefits for Menlo at the expense of Foamix stockholders, which clearly

indicates that Foamix stockholders were not an overriding concern in the formation of the

Proposed Transaction.




                                         - 15 -
                                CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 16 of 28 PageID: 16



Preclusive Deal Mechanisms

       49.     The Merger Agreement contains certain provisions that unduly benefit Menlo by

making an alternative transaction either prohibitively expensive or otherwise impossible.

Significantly, the Merger Agreement contains a termination fee provision that is especially onerous

and impermissible. Notably, in the event of termination, the merger agreement requires either

Foamix to pay up to $3,700,000, if the Merger Agreement is terminated under certain

circumstances. Moreover, under one circumstance, each must pay this termination fee even if it

consummates any competing Acquisition Proposal (as defined in the Merger Agreement) within

12 months following the termination of the Merger Agreement. The termination fee will make the

Company that much more expensive to acquire for potential purchasers. The termination fee in

combination with other preclusive deal protection devices will all but ensure that no competing

offer will be forthcoming.

       50.     The Merger Agreement also contains a “No Solicitation” provision that restricts

Foamix from considering alternative acquisition proposals by, inter alia, constraining Foamix

ability to solicit or communicate with potential acquirers or consider their proposals. Specifically,

the provision prohibits either Foamix from directly or indirectly soliBarclaysng, initiating,

proposing or inducing any alternative proposal, but permits the Board to consider an unsolicited

bona fide “Acquisition Proposal” if it constitutes or is reasonably calculated to lead to a “Superior
Proposal” as defined in the Merger Agreement.

       51.     Moreover, the Merger Agreement further reduces the possibility of a topping offer

from an unsolicited purchaser.      Here, the Individual Defendants agreed to provide Menlo

information in order to match any other offer, thus providing the other access to the unsolicited

bidder’s financial information and giving the other the ability to top the superior offer. Thus, a

rival bidder is not likely to emerge with the cards stacked so much in favor of Menlo.

       52.     These provisions, individually and collectively, materially and improperly impede

the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and




                                          - 16 -
                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 17 of 28 PageID: 17



pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

Company and its public stockholders.

       53.     Accordingly, the Company’s true value is compromised by the consideration

offered in the Proposed Transaction.

Potential Conflicts of Interest

       54.     The breakdown of the benefits of the deal indicate that Foamix insiders are the

primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders. The

Board and the Company’s executive officers are conflicted because they will have secured unique

benefits for themselves from the Proposed Transaction not available to Plaintiff and the public

stockholders of Foamix.

       55.     Certain insiders stand to receive massive financial benefits as a result of the

Proposed Transaction. Notably, Company insiders, including the Individual Defendants, currently

own large, illiquid portions of Company stock that will be exchanged for large cash pay days upon

the consummation of the Proposed Transaction.

       56.     Furthermore, upon the consummation of the Proposed Transaction, each

outstanding Company option or equity award, will be canceled and converted into the right to

receive certain consideration according to the merger agreement.

       57.     Moreover, certain employment agreements with certain Foamix executives, entitle
such executives to severance packages should their employment be terminated under certain

circumstances. These ‘golden parachute’ packages are significant, and will grant each director or

officer entitled to them hundreds of thousands of dollars, compensation not shared by Foamix’s

common stockholders.

       58.     These payouts will be paid to Foamix insiders, as a consequence of the Proposed

Transaction’s consummation, as follows:




                                           - 17 -
                                  CLASS ACTION COMPLAINT
          Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 18 of 28 PageID: 18



                                                                            Perquisites /      Tax
Name(2)                                             Cash (3)   Equity (4)    Benefits (5) Reimbursement (6)    Total (7)
David Domzalski                                    $560,000 $313,749 $ 70,015 $                       —       $943,764
      Chief Executive Officer
Ilan Hadar                                         $333,528 $        —      $ 75,691 $             26,573 $435,792
      Chief Financial Officer and Israel Country
      Manager
Mutya Harsch                                       $169,372 $        —      $      —     $            —       $169,372
      General Counsel and Chief Legal Officer


           59.    Thus, while the Proposed Transaction is not in the best interests of Foamix

stockholders, it will produce lucrative benefits for the Company’s officers and directors.

           The Materially Misleading and/or Incomplete Registration Statement

           60.    On December 4, 2019, the Defendants caused to be filed with the SEC a materially
misleading and incomplete Registration Statement that, in violation their fiduciary duties, failed

to provide the Company’s stockholders with material information and/or provides them with

materially misleading information critical to the total mix of information available to the

Company’s stockholders concerning the financial and procedural fairness of the Proposed

Transaction.

           Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

           to the Proposed Transaction


           61.    Specifically, the Registration Statement fails to provide material information

concerning the process conducted by the Company and the events leading up to the Proposed

Transaction. In particular, the Registration Statement fails to disclose:

           a.     The nature of any differences that exist between the various non-disclosure

           agreements entered into between Foamix and any interested third parties


           b.     Why the committee of independent board members that was created to run the sales

           process was not given the authority to approve or deny proposed strategic alternatives.


           Omissions and/or Material Misrepresentations Concerning Foamix’s Financial
           Projections




                                               - 18 -
                                      CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 19 of 28 PageID: 19



       62.     The Registration Statement fails to provide material information concerning

financial projections provided by Foamix’s management and relied upon by Barclays in its

financial analyses.    The Registration Statement discloses management-prepared financial

projections for the Company which are materially misleading.

       63.     The Registration Statement indicates that in connection with the rendering of

Barclays’s fairness opinion, Barclays “reviewed and analyzed financial and operating information

with respect to the business, operations and prospects of Foamix furnished to Barclays by Foamix,

including financial projections prepared by Foamix’s management,” as well as “reviewed and

analyzed financial and operating information with respect to the business, operations and prospects

of Menlo furnished to Barclays by Foamix, including financial projections of Menlo prepared by

the management of Foamix which reflect alternative scenarios regarding the possible results of the

Phase III PN Trials (as such term is defined in the draft merger agreement) including the potential

of such Phase III PN Trials (as such term is defined in the draft merger agreement) showing

Serlopitant Significance (as such term is defined in the draft merger agreement, with such

alternative scenarios, the “Alternative Scenarios”).”

       64.     Accordingly, the Registration Statement should have, but fails to provide, certain

information in the projections that Foamix management provided to the Board and Barclays.

Courts have uniformly stated that “projections … are probably among the most highly-prized
disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       65.     Notably, the Registration Statement fails to provide material information

concerning the financial projections prepared by Foamix management, including the specific items

as follows.




                                         - 19 -
                                CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 20 of 28 PageID: 20



       66.     The Registration Statement fails to provide two sets of projections referenced in the

Registration Statement – the “Foamix May Forecast” and the “Foamix August Forecast,” which

the Board and Barclays received, as well as Menlo and its financial advisor.

       67.     Next, with respect to Foamix, the Registration Statement fails to disclose for all

Projections (including the “Foamix August Probability-Adjusted Forecast”), the line items

necessary to calculate the following Non-GAAP metrics: EBIT and Unlevered Free Cash Flow

(“UFCF”). Additionally, the Registration Statement fails to provide a reconciliation of the Non-

GAAP measures to the most comparable GAAP measures.

       68.     Similarly, with respect to Menlo, the Registration Statement fails to disclose for all

Projections, the line items necessary to calculate the following Non-GAAP metrics: EBIT and

UFCF. Additionally, the Registration Statement fails to provide a reconciliation of the Non-GAAP

measures to the most comparable GAAP measures.

       69.     Finally, with respect to Menlo’s Pro Forma Analysis, the Registration Statement

fails to disclose for all Projections, the line items necessary to calculate the following Non-GAAP

metrics: EBIT and UFCF. Additionally, the Registration Statement fails to provide a reconciliation

of the Non-GAAP measures to the most comparable GAAP measures.

       70.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were
not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       71.     Without accurate projection data presented in the Registration Statement, Plaintiff

and other stockholders of Foamix are unable to properly evaluate the Company’s true worth, the

accuracy of Barclays’s financial analyses, or make an informed decision whether to vote their

Company stock in favor of the Proposed Transaction. As such, the Board has breached their

fiduciary duties by failing to include such information in the Registration Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by
       Barclays



                                          - 20 -
                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 21 of 28 PageID: 21



       72.     In the Registration Statement, Barclays describes its fairness opinion and the

various valuation analyses performed to render such opinion. However, the descriptions fail to

include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions.

       73.     With respect to the Discounted Cash Flow Analysis - Foamix, the Registration

Statement fails to disclose the following:

       (a)     The specific inputs and assumptions used to calculate the individual inputs and

       assumptions underlying the range of after-tax discount rates of 12.0% to 14.0%;

       (b)     The line items used to calculate Foamix’s projected after tax probability adjusted

       unlevered free cash flows for fiscal years 2020 through 2024;

       (c)     Barclays’ basis for selecting a range of perpetuity growth rates of 1.0% to 3.0% for

       Foamix after December 31, 2024; and

        (d)    Foamix’s terminal value.

       74.     With respect to the Discounted Cash Flow Analysis – Menlo Phase III PN Trials

“Full Success,” the Registration Statement fails to disclose the following:

       (a)     The specific inputs and assumptions used to calculate the individual inputs and

       assumptions underlying the range of after-tax discount rates of 12.0% to 14.0%;
       (b)     The line items used to calculate Foamix’s projected after-tax probability adjusted

       unlevered free cash flows for fiscal years 2020 through 2035;

       (c)     Barclays’ basis for selecting a range of perpetuity growth rates of -10.0% to 0.0%

       for Menlo after December 31, 2035; and

        (d)    Menlo’s terminal value.

       75.     With respect to the Discounted Cash Flow Analysis – Menlo Phase III PN Trials

“Partial Success,” the Registration Statement fails to disclose the following:

       (a)     The specific inputs and assumptions used to calculate the individual inputs and
       assumptions underlying the range of after-tax discount rates of 12.0% to 14.0%;



                                          - 21 -
                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 22 of 28 PageID: 22



       (b)     The line items used to calculate Foamix’s projected after-tax probability adjusted

       unlevered free cash flows for fiscal years 2020 through 2035;

       (c)     Barclays’ basis for selecting a range of perpetuity growth rates of -10.0% to 0.0%

       for Menlo after December 31, 2035; and

        (d)    Menlo’s terminal value.

       76.     The Registration Statement discloses that Barclays has performed work for Foamix

in the past 2 years, but fails to disclose the amount it was compensated for such work.

       77.     These disclosures are critical for stockholders to be able to make an informed

decision on whether to vote their shares in favor of the Proposed Transaction.

       78.     Without the omitted information identified above, Foamix’s public stockholders

are missing critical information necessary to evaluate whether the proposed consideration truly

maximizes stockholder value and serves their interests. Moreover, without the key financial

information and related disclosures, Foamix’s public stockholders cannot gauge the reliability of

the fairness opinion and the Board’s determination that the Proposed Transaction is in their best

interests. As such, the Board has breached their fiduciary duties by failing to include such

information in the Preliminary Stockholders.



                                          FIRST COUNT

                              Claim for Breach of Fiduciary Duties

                              (Against the Individual Defendants)
       79.     Plaintiff repeats all previous allegations as if set forth in full herein.

       80.     The Individual Defendants have violated their fiduciary duties of care, loyalty and

good faith owed to Plaintiff and the Company’s public stockholders.

       81.     By the acts, transactions and courses of conduct alleged herein, Defendants,

individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff and

other members of the Class of the true value of their investment in Foamix.




                                          - 22 -
                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 23 of 28 PageID: 23



         82.   As demonstrated by the allegations above, the Individual Defendants failed to

exercise the care required, and breached their duties of loyalty and good faith owed to the

stockholders of Foamix by entering into the Proposed Transaction through a flawed and unfair

process and failing to take steps to maximize the value of Foamix to its public stockholders.

         83.   Indeed, Defendants have accepted an offer to sell Foamix at a price that fails to

reflect the true value of the Company, thus depriving stockholders of the reasonable, fair and

adequate value of their shares.

         84.   Moreover, the Individual Defendants breached their duty of due care and candor by

failing to disclose to Plaintiff and the Class all material information necessary for them to make

an informed decision on whether to vote their shares in favor of the Proposed Transaction.

         85.   The Individual Defendants dominate and control the business and corporate affairs

of Foamix, and are in possession of private corporate information concerning Foamix’s assets,

business and future prospects. Thus, there exists an imbalance and disparity of knowledge and

economic power between them and the public stockholders of Foamix which makes it inherently

unfair for them to benefit their own interests to the exclusion of maximizing stockholder value.

         86.   By reason of the foregoing acts, practices and course of conduct, the Individual

Defendants have failed to exercise due care and diligence in the exercise of their fiduciary

obligations toward Plaintiff and the other members of the Class.
         87.   As a result of the actions of the Individual Defendants, Plaintiff and the Class will

suffer irreparable injury in that they have not and will not receive their fair portion of the value of

Foamix’s assets and have been and will be prevented from obtaining a fair price for their common

stock.

         88.   Unless the Individual Defendants are enjoined by the Court, they will continue to

breach their fiduciary duties owed to Plaintiff and the members of the Class, all to the irreparable

harm of the Class.




                                           - 23 -
                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 24 of 28 PageID: 24



          89.    Plaintiff and the members of the Class have no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected

from the immediate and irreparable injury which Defendants’ actions threaten to inflict.

                                          SECOND COUNT

                  Aiding and Abetting the Board’s Breaches of Fiduciary Duty

                            Against Defendants Menlo and Merger Sub
          90.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          91.    Defendant Menlo, knowingly assisted the Individual Defendants’ breaches of

fiduciary duty in connection with the Proposed Acquisition, which, without such aid, would not

have occurred.

          92.    As a result of this conduct, Plaintiff and the other members of the Class have been

and will be damaged in that they have been and will be prevented from obtaining a fair price for

their shares.

          93.    Plaintiff and the members of the Class have no adequate remedy at law.

                                            THIRD COUNT

                          Violations of Section 14(a) of the Exchange Act

                                       (Against All Defendants)
          94.    Plaintiff repeats all previous allegations as if set forth in full herein.

          95.    Defendants have disseminated the Registration Statement with the intention of

soliciting stockholders to vote their shares in favor of the Proposed Transaction.

          96.    Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

          It shall be unlawful for any person, by the use of the mails or by any means

          or instrumentality of interstate commerce or of any facility of a national

          securities exchange or otherwise, in contravention of such rules and
          regulations as the [SEC] may prescribe as necessary or appropriate in the



                                            - 24 -
                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 25 of 28 PageID: 25



       public interest or for the protection of investors, to solicit or to permit the

       use of his name to solicit any proxy or consent or authorization in respect

       of any security (other than an exempted security) registered pursuant to

       section 78l of this title.

       97.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

       No solicitation subject to this regulation shall be made by means of any

       Registration Statement, form of proxy, notice of meeting or other

       communication, written or oral, containing any statement which, at the time

       and in the light of the circumstances under which it is made, is false or

       misleading with respect to any material fact, or which omits to state any

       material fact necessary in order to make the statements therein not false or

       misleading or necessary to correct any statement in any earlier

       communication with respect to the solicitation of a proxy for the same

       meeting or subject matter which has become false or misleading.

       98.      The Registration Statement was prepared in violation of Section 14(a) because it

is materially misleading in numerous respects and omits material facts, including those set forth

above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

the Registration Statement is materially misleading and omits material facts that are necessary to
render them non-misleading.

       99.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       100.    The Individual Defendants were at least negligent in filing a Registration Statement

that was materially misleading and/or omitted material facts necessary to make the Registration

Statement not misleading.

       101.    The misrepresentations and omissions in the Registration Statement are material to

Plaintiff and the Class, and Plaintiff and the Class will be deprived of its entitlement to decide
whether to vote its shares in favor of the Proposed Transaction on the basis of complete information



                                             - 25 -
                                    CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 26 of 28 PageID: 26



if such misrepresentations and omissions are not corrected prior to the stockholder vote regarding

the Proposed Transaction.

                                           FOURTH COUNT

                         Violations of Section 20(a) of the Exchange Act

                                (Against All Individual Defendants)
       102.     Plaintiff repeats all previous allegations as if set forth in full herein.
       103.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Registration Statement was materially misleading to Company

stockholders.

       104.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Registration Statement and nevertheless approved,

ratified and/or failed to correct those statements, in violation of federal securities laws. The

Individual Defendants were able to, and did, control the contents of the Registration Statement.

The Individual Defendants were provided with copies of, reviewed and approved, and/or signed

the Registration Statement before its issuance and had the ability or opportunity to prevent its

issuance or to cause it to be corrected.

       105.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Foamix’s business, the information contained in its filings with the SEC, and its




                                           - 26 -
                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 27 of 28 PageID: 27



public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company’s stockholders and that the Registration Statement was misleading.

As a result, the Individual Defendants are responsible for the accuracy of the Registration

Statement and are therefore responsible and liable for the misrepresentations contained herein.

       106.    The Individual Defendants acted as controlling persons of Foamix within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Foamix to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled Foamix and all of its

employees. As alleged above, Foamix is a primary violator of Section 14 of the Exchange Act and

SEC Rule Registration Statement. By reason of their conduct, the Individual Defendants are liable

pursuant to section 20(a) of the Exchange Act.

       WHEREFORE, Plaintiff demands injunctive relief, in its favor and in favor of the Class,

and against the Defendants, as follows:
       A.      Ordering that this action may be maintained as a class action and certifying Plaintiff

       as the Class representatives and Plaintiff’s counsel as Class counsel;

       B.      Enjoining the Proposed Transaction;

       C.      In the event Defendants consummate the Proposed Transaction, rescinding it and

       setting it aside or awarding rescissory damages to Plaintiff and the Class;

       D.      Declaring and decreeing that the Merger Agreement was agreed to in breach of the

       fiduciary duties of the Individual Defendants and is therefore unlawful and unenforceable;

       E.      Directing the Individual Defendants to exercise their fiduciary duties to commence

       a sale process that is reasonably designed to secure the best possible consideration for

       Foamix and obtain a transaction which is in the best interests of Foamix and its


                                         - 27 -
                                CLASS ACTION COMPLAINT
Case 3:19-cv-21563 Document 1 Filed 12/18/19 Page 28 of 28 PageID: 28
